J-S85002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
            v.                           :
                                         :
                                         :
TAYLOR QUINN SAMMY                       :
                                         :
                  Appellant              :    No. 1671 WDA 2016

           Appeal from the Judgment of Sentence October 6, 2016
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0004748-2015,
                         CP-02-CR-0004751-2015


BEFORE: BOWES, J., PANELLA, J., and STABILE, J.

MEMORANDUM BY BOWES, J.:                              FILED APRIL 30, 2018

     Talyor Quinn Sammy appeals from the judgment of sentence of

concurrent five years probation, imposed following his convictions for

terroristic threats, stalking, and harassment. We affirm.

     The two dockets at issue involve separate victims and crimes. At case

4748 of 2015, the Commonwealth charged Appellant with one count each of

terroristic threats, a misdemeanor of the first degree, and harassment,

graded as a misdemeanor of the third degree, for his conduct towards

Courtney Law. At case 4751 of 2015, the Commonwealth charged Appellant

with one count each of stalking, graded as a misdemeanor of the first

degree, and harassment and criminal mischief, for his actions towards

Faydra   Heidkamp.     The    latter   two   crimes   were   both   charged   as

misdemeanors of the third degree.
J-S85002-17



     These matters were consolidated for a non-jury trial, which took place

on October 6, 2016.      The trial court’s opinion aptly summarizes the

testimony adduced at that proceeding:

     At trial at CC20[1]5-04751 the Commonwealth presented the
     testimony of the victim who testified that she met Defendant,
     who was an employee at a shoe store at a local mall, while
     making a purchase. Defendant, using her name from the credit
     card, later contacted her via Facebook. She initially responded
     to him on Facebook and had casual conversations and he then
     asked her out on multiple occasions but she told him she was
     not interested in dating. She did eventually meet him for coffee,
     but then became uncomfortable with various messages that he
     was sending her.       She asked him to "stop bothering me.”
     Defendant responded by sending the victim messages using
     obscenities and threats. Additional messages from Defendant to
     the victim between December 14, 2014 and January 20, 2015
     were admitted into evidence. The victim testified to the content
     of the messages stating

           Just complete aggressiveness. When I, you know,
           tried to come to a point that I did not no longer want
           to be contacted and felt very scared, too, because of
           the nature of the threats that I was receiving and the
           text messages in terms of, you know, if you read
           them, you know, [“]you're a mean angry old bitch,
           you're white,[”] I asked him to stop several times
           and he did not.

     The victim testified that after she blocked Defendant’s phone
     number he called from another place of business and left
     repeated voicemails. She indicated she then received a final
     email in which Defendant stated, "I know both your parents are
     deceased, . . ., and you live alone." The victim also testified that
     as a result of the messages from Defendant she suffered from
     panic attacks and had an alarm system put in her house. She
     also testified that in February of 2015 her tires were slashed,
     however, she acknowledged during cross-examination that she
     did not actually see the person who slashed her tires.




                                    -2-
J-S85002-17


      At CC2015-4748 the victim testified that she was contacted by
      Defendant, who[m] she did not know, through Facebook in June
      of 2014.      She testified Defendant began by periodically
      messaging her hello but then asked her out and she told him
      that she wasn't interested. When he continued to contact her
      she told him to stop and then blocked him on Facebook.
      Defendant subsequently created a second Facebook address and
      again began contacting her with obscenities and threats.
      Defendant’s messages were identified and offered into evidence.
      The victim testified that:

            He threatened to gut my son and make me watch
            him bleed out. He threatened to carve a smiley face
            on my forehead, to beat me to basically death until I
            bleed. He quoted lyrics from a song, the sweetest
            revenge will be death.

      Defendant also communicated with the victim’s son which
      caused her to be concerned about not only her safety but her
      son’s also. On cross examination the victim testified that she did
      initially respond to some of Defendant’s threats and insulted him
      in return because of the threats.

      The Commonwealth also presented the testimony of Detective
      Joseph Brown of the Pittsburgh Police who testified that both
      victims identified Defendant from photo arrays. Detective Brown
      also testified that Defendant admitted contacting both of the
      victims and making inappropriate statements to them but denied
      slashing the first victim’s tires.

      Defendant testified that he met the first victim at the shoe store
      and had a coffee date with her and that at one point he called
      her at work and she "screamed" at him and after that he "may
      have sent some more messages." As to the second victim,
      Defendant testified that she posted some of his messages on
      social media and as a result, while intoxicated, sent her "ugly
      messages." When confronted with the written messages,
      Defendant repeatedly indicated that he did not recall what he
      stated as he was intoxicated but that he could not dispute the
      written messages. Defendant denied that he slashed the car
      tires on the victim’s car.

Trial Court Opinion, 7/10/17, at 2-4 (citations to transcript omitted).


                                     -3-
J-S85002-17


        The trial court found Appellant guilty of all charges except criminal

mischief, and immediately sentenced him to two concurrent periods of five

years probation for stalking and terroristic threats.1             Following a timely

notice of appeal and compliance with the trial court’s order to file a Pa.R.A.P.

1925(b) statement, the trial court authored its responsive opinion and the

matter is ready for our review. Appellant raises two issues:

        I.    Was the evidence insufficient as a matter of law to convict
              [Appellant]     of    terroristic  threats    where    the
              Commonwealth's evidence demonstrated only that he
              made mere spur-of-the-moment threats which resulted
              from anger in the course of a heated dispute, not that he
              intended to terrorize or acted with reckless disregard for
              the risk of causing terror?

        II.   Was the evidence insufficient as a matter of law to convict
              [Appellant] of stalking where the Commonwealth's
              evidence demonstrated only that he made repeated
              contact with the complainant in an attempt to determine
              their romantic status but did not possess the intent to
              cause fear or distress?

Appellant’s brief at 5.

        Both issues present challenges to the sufficiency of the evidence

supporting the convictions. Our standard of review is well-settled. Whether

the evidence was sufficient to sustain the charge presents a question of law.

Our     standard    of   review     is de      novo and   our   scope   of   review   is

plenary. Commonwealth v. Walls, 144 A.3d 926, 931 (Pa.Super. 2016)

(citation omitted). In conducting our inquiry, we
____________________________________________


1   No further penalty was imposed for the remaining charge of harassment.



                                            -4-
J-S85002-17


       examine whether the evidence admitted at trial, and all
       reasonable inferences drawn therefrom, viewed in the light most
       favorable to the Commonwealth as verdict winner, support the
       jury's finding of all the elements of the offense beyond a
       reasonable doubt. The Commonwealth may sustain its burden by
       means of wholly circumstantial evidence.

Commonwealth v. Doughty, 126 A.3d 951, 958 (Pa. 2015).

       We address Appellant’s claims in order.    “The elements necessary to

establish a violation of the terroristic threats statute are: (1) a threat to

commit a crime of violence; and (2) that the threat was communicated with

the intent to terrorize[.]” Commonwealth v. Walls, 144 A.3d 926, 936

(Pa.Super. 2016) (citation omitted). We have recognized that the statute

does    not   punish    “statements    in   the    context   of   a   heated

discussion.” Commonwealth v. Walker, 836 A.2d 999, 1001 (Pa.Super.

2003). However, the mere fact that statements were made out of anger

does not render the speaker incapable of forming an intent to terrorize. Id.

We examine the totality of the circumstances in determining if Appellant had

the necessary mens rea. Commonwealth v. Reynolds, 835 A.2d 720, 730

(Pa.Super. 2003).

       Appellant concedes that the statements were in the nature of a threat

to commit violence.    He asserts that the Commonwealth failed to present

sufficient evidence to permit the trial court to find, beyond a reasonable

doubt, that those statements were made with the intent to terrorize.

According to Appellant, the totality of the circumstances demonstrates that

he simply “responded poorly to the romantic rejection.” Appellant’s brief at

                                      -5-
J-S85002-17


16.   Appellant attaches great significance to the victim’s concession that she

participated in some insulting exchanges with Appellant. The victim testified

that after Appellant called her a b**ch and a whore, she insulted him in

return.      When Appellant persisted, she told him that she would take

screenshots of his comments and post them on her publicly-available

Facebook page. She followed through with that promise, and then blocked

him from communicating with her:

      A. He kept inboxing me, and I fed into it, and I told him that I
      would shot screen everything if he didn't leave me alone and
      stop inboxing me. I would shot screen everything and put it on
      my Facebook timeline, and I did it because he still kept inboxing
      me. And then he talked about my children in the Facebook
      conversation. So after that, I blocked him. And a couple months
      later -- well, into January 2015, I got a Facebook request from a
      page called Oh MG[.]

N.T., 10/6/16, at 26-27.

      As indicated by the trial court’s factual findings, Appellant conceded to

the investigating police officers that he created the “Oh MG” account and

utilized it to circumvent the block. Having succeeded in evading Ms. Law’s

attempts to ignore him, Appellant proceeded to further berate and threaten

her. The nature of his comments significantly escalated.

      He threatened to gut my son and make me watch him bleed out.
      He threatened to carve a smiley face on my forehead, to beat
      me to basically death until I bleed. He quoted lyrics from a song,
      the sweetest revenge will be my death.

Id. at 27.




                                     -6-
J-S85002-17


       Appellant’s own testimony establishes that he contacted Ms. Law after

discovering that she posted evidence of his prior interactions.    “I was just

acting out of[,] just response to someone messaging me saying that they

saw me on her social media page.” Id. at 50. Appellant’s communications

with Ms. Law were introduced into evidence, and included the following

threats.   “[D]on't f***ing lie to me. You didn't delete it, you f***ing shit

talking b**ch. Women like you are the reason Bridgeville LA Fitness2 got

shot up, you f***king s**t talking c**t.” Id. at 51.   Appellant also told Ms.

Law, “I just want to watch you bleed, you s**t talking piece of s**t whore.

If I ever see you, I swear to God I will beat the f*** out of you. I don't care

about hitting you because you're a woman. You deserve to f***ing die or

get the s**t beat out of you.” Id. at 53.

       We hold that the totality of the circumstances easily justify a finding

that the threats were intended to terrorize and were not simply made in the

spur of the moment.         Appellant cites Commonwealth v. Kidd, 442 A.2d
826 (Pa.Super. 1982) (insufficient evidence for terroristic threats where

appellant, while under arrest, repeatedly shouted obscenities and screamed

threats to kill the police with machine guns if given a chance) and

Commonwealth v. Sullivan, 409 A.2d 888 (Pa.Super. 1979) (insufficient


____________________________________________


2 On August 4, 2009, a man entered an exercise class at that facility and
opened fire, killing three women before committing suicide.



                                           -7-
J-S85002-17


evidence for terroristic threats where defendant threatened to kill sheriff) as

support for the notion that his statements were spur-of-the-moment threats.

      This case is nothing like those two precedents when accounting for the

totality of the circumstances. The emphasis in those and related cases on

anger and spontaneity is that the comments truly are made in the heat of

the moment, and do not indicate premeditation.        For instance, in Walls,

supra, we vacated a conviction for terroristic threats where the appellant

approached an assistant district attorney at a store and accused her of

sending him to jail for a crime that he did not commit. As he was escorted

out of the store, he shouted at the prosecutor that she should die.         In

reviewing the sufficiency of the evidence to support the conviction, we

summarized the relevant principles:

      When two parties have an unplanned, heated confrontation, a
      threat made during the confrontation is often a spur-of-the-
      moment threat made during a period of transitory anger. For
      example, in Commonwealth v. Sullivan, 269 Pa.Super. 279,
      409 A.2d 888 (1979), the defendant called the state police and
      threatened to kill the local sheriff. Id. at 888–889. The next day,
      the defendant encountered the local sheriff on the street, and
      during a shouting match, Appellant threatened to kill the
      sheriff. Id. at 889. The defendant was convicted of two counts of
      terroristic threats—one count for each incident. On appeal, this
      Court reversed and found that the evidence was insufficient to
      find Appellant guilty on either count. As to the second count,
      involving the defendant's encounter with the sheriff, this Court
      held that the threat was made as part of a chance argument on
      a public street and that the defendant did not have the settled
      purpose of terrorizing the local sheriff. See id. at 889–890.

            ....




                                      -8-
J-S85002-17


      What we find instructive about Sullivan, however, is that, as in
      the case at bar, the defendant encountered an official in public, a
      heated confrontation followed, and the defendant made a threat
      during that heated confrontation. Thus, it was the chance nature
      of the parties' meeting and the spontaneous anger that the
      encounter instilled in the defendant that links the facts in the
      present case to those before this Court in Sullivan. Just
      as Sullivan found the evidence insufficient to support a
      terroristic threats conviction, we do so here as well.

Id. at 937. We further noted that the appellant “did not specifically threaten

harm to [the victim] presently or in the future.” Id. at 938.

      The circumstances under which the instant statements were made are

nothing like those in Kidd, Sullivan, and Walls.            Appellant’s comments

were not spontaneously made in the course of a real time conversation with

Ms. Law, nor were they the product of a chance encounter.                   Instead,

Appellant sent the aforementioned threats only after learning that Ms. Law

had published his comments and named him.                   The evidence amply

demonstrates that he intended to terrorize her as retribution for that action,

in addition to persuading her from doing it again by threatening violence for

non-compliance.       He specifically threatened future harm, and stated he

would kill her if he saw her.         See Commonwealth v. Fenton, 750 A.2d
863, 865 (Pa.Super. 2000) (reviewing terroristic threats conviction and

noting that defendant “clearly spent a long time reflecting upon his

frustrations,   and   his   threats    cannot   be   characterized   as   less   than

premeditated and deliberate”).         We thus agree with the Commonwealth’s

argument that the evidence supports a finding that Appellant “made a


                                         -9-
J-S85002-17


premeditated and deliberate decision to create a fake Facebook page in

order to re-engage Ms. Law based on the screen shots she had posted

earlier.” Commonwealth’s brief at 15. That scenario is far removed from a

situation   where   the   two   parties   had     an   unplanned,   ill-tempered

confrontation. Accordingly, Appellant’s challenge fails.

      We now examine the sufficiency of the evidence supporting the

conviction for stalking. Appellant was charged under the following statutory

language:

      (a) Offense defined.--A person commits the crime of stalking
      when the person either:

            (1) engages in a course of conduct or repeatedly
            commits acts toward another person, including
            following the person without proper authority, under
            circumstances which demonstrate either an intent to
            place such other person in reasonable fear of bodily
            injury or to cause substantial emotional distress to
            such other person;

18 Pa.C.S. § 2709.1(a).

      Like the foregoing challenge, Appellant’s argument is limited to intent.

He concedes that his actions constituted a course of conduct, but avers that

those actions were the result of “[Appellant] desir[ing] to find out what

soured their burgeoning relationship.”       Appellant’s brief at 12.   Appellant

claims that his repeated messages were not motivated by an intent to cause

substantial emotional distress; “their cause and subject matter is easily

deduced – the end of the potential romantic relationship between himself

and Heidkamp.” Appellant’s brief at 26.

                                    - 10 -
J-S85002-17


      We     agree   with   the   Commonwealth    that   Appellant’s   argument

misapplies the standard of review.      Appellant assumes that his version of

events, i.e. that his repeated calls were motivated by an innocent desire to

ascertain why their relationship fizzled, must be credited as true when

assessing whether there is sufficient evidence of intent.     He acknowledges

that he repeatedly contacted Ms. Heidkamp and used foul language, but

maintains that we must consider those actions “in the context in which they

occurred.”   Appellant’s brief at 25.   That is true, but nothing requires this

Court to credit Appellant’s own self-serving testimony in considering that

context. In fact, our standard of review requires the opposite by tasking this

Court with reviewing the evidence in light of all reasonable inferences drawn

in favor of the Commonwealth.

      Moreover, Ms. Heidkamp owed Appellant no explanation for why she

wished to stop speaking to him, and he was not entitled to pester her for

answers. Appellant was undeterred by her clear directions to cease contact.

He acknowledges that Ms. Heidkamp blocked his phone number and that he

circumvented the block by using another phone number, but claims that he

“would not have been aware that Heidkamp blocked his number[.]”

Appellant’s brief at 26.    But of course he was aware of that fact; that is

precisely why he used another phone and “left . . . voice mails stating why

did you block me[?]” N.T., 10/6/16, at 17.




                                     - 11 -
J-S85002-17


     Furthermore, we must examine the totality of the circumstances in

ascertaining Appellant’s intent, and Appellant’s messages were aggressive in

nature after Ms. Heidkamp tried to prevent further contact. He insulted her,

and informed her that he knew Ms. Heidkamp’s parents were dead and that

she lived alone.    Moreover, the latter comment regarding the victim’s

parents was sent to the victim’s email address, which she did not disclose to

him. We find that this evidence establishes an intent to cause substantial

emotional distress, as defined by the statute.      18 Pa.C.S. § 2709.1(f)

(defining “emotional distress” as “A temporary or permanent state of mental

anguish.”).

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/2018




                                   - 12 -